     Case 8:19-cv-01996 Document 1 Filed 10/18/19 Page 1 of 18 Page ID #:1




 1 Roland Tong (State Bar No. 216836)
    rjt@manningllp.com
 2 MANNING & KASS
 3 ELLROD, RAMIREZ, TRESTER LLP
   19800 MacArthur Blvd, Suite 900
 4 Irvine, California 92612
   Telephone: (949) 440-6690
 5 Facsimile: (949) 474-6991
 6
   Attorneys for Plaintiff Julie Nguyen
 7
 8                               UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
10
11 Julie Mong Nguyen, d/b/a Sassy Lash,             Case No.
12                                                  COMPLAINT FOR:
                        Plaintiff,
13
               v.                                   (1) INFRINGEMENT OF A
14                                                  REGISTERED MARK UNDER THE
   Shauna L. Gardner, Michael D. Jones,             TRADEMARK ACT;
15 Sassy Lash Brands, Inc., Sassy Lash              (2) MISREPRESENTATION,
16 Class, Inc., Sassy Lash Supplies, LLC,           FALSE DESIGNATION OF
   Sassy Lashes, Inc, and DOES 1-10                 ORIGIN, FALSE ADVERTISING,
17 inclusive,                                       AND UNFAIR COMPETITION
18                                                  UNDER THE TRADEMARK ACT;
                        Defendants.
                                                    (3) COMMON LAW FALSE
19                                                  ADVERTISING AND UNFAIR
                                                    COMPETITION;
20                                                  (4) UNFAIR COMPETITION
21                                                  UNDER CAL. BUS. & PROF. CODE
                                                    § 17200 AND THE COMMON LAW;
22                                                  (5) UNJUST ENRICHMENT; AND
23                                                  (6) TORTIOUS INTERFERENCE
                                                    WITH PROSPECTIVE ECONOMIC
24                                                  ADVANTAGE.
25                                                  JURY TRIAL DEMANDED
26
27
28
     4846-3927-1075.1
                                                1                            Case No.
                                        ORIGINAL COMPLAINT
     Case 8:19-cv-01996 Document 1 Filed 10/18/19 Page 2 of 18 Page ID #:2




 1            Plaintiff, Julie Mong Nguyen, d/b/a Sassy Lash (“Plaintiff”), by her attorneys,
 2 as and for her Complaint against Defendants Shauna L. Gardner (“Gardner”),
 3 Michael D. Jones (“Jones”), Sassy Lash Brands, Inc., Sassy Lash Class, Inc., Sassy
 4 Lash Supplies LLC, Sassy Lashes, Inc., and DOES 1-10 (collectively,
 5 “Defendants”), alleges as follows:
 6                                          INTRODUCTION
 7            1.        This action stems from Defendants’ knowing, willful, and repeated use
 8 of Plaintiff’s trademark and other intellectual property in commerce, resulting in
 9 consumer confusion and significant harm to Plaintiff, despite Plaintiff’s repeated
10 demands that Defendants stop such infringing use.
11            2.        Since at least 2005, Plaintiff is and has been the exclusive owner of the
12 trademark and other intellectual property rights associated with the mark SASSY
13 LASH.
14            3.        In or around 2017 or 2018 Defendants began using marks confusingly
15 similar to Plaintiff’s mark SASSY LASH mark, including SASSY LASHES,
16 SASSY LASH SUPPLIES, and SASSY LASH CLASS in marketing, promotion,
17 and offers for sale of their eyelash extension goods and services.
18            4.        Given the resultant marketplace confusion and significant harm
19 Plaintiff has suffered and is continuing to suffer as a result of Defendants’ infringing
20 uses, Plaintiff seeks to permanently enjoin Defendants from using any marks in
21 commerce which are confusingly similar to Plaintiff’s registered trademark, as well
22 as damages stemming from Defendants’ trademark infringement, false designation
23 of origin, false advertising, unfair competition, unjust enrichment, and tortious
24 interference with prospective economic advantage.
25                                              PARTIES
26            5.        Plaintiff Julie Mong Nguyen is an individual doing business as Sassy
27 Lash with her principal place of business located at 2131 Chandler Drive, Tustin,
28 CA 92782.
     4846-3927-1075.1
                                                     2                                     Case No.
                                           ORIGINAL COMPLAINT
     Case 8:19-cv-01996 Document 1 Filed 10/18/19 Page 3 of 18 Page ID #:3




 1            6.        Upon information and belief, Defendant Shauna L. Gardner is an
 2 individual residing in Henderson, NV.
 3            7.        Upon information and belief, Defendant Michael D. Jones is an
 4 individual residing in Henderson, NV.
 5            8.        Upon information and belief, at all times material hereto, Defendant
 6 Sassy Lash Brands is and has been a corporation existing under and by virtue of the
 7 laws of the State of Nevada with an address at 2560 St. Rose Parkway #101 & 102,
 8 Henderson, NV 89074.
 9            9.        Upon information and belief, at all times material hereto, Defendant
10 Sassy Lash Class is and has been a corporation existing under and by virtue of the
11 laws of the State of Nevada with an address at 385 E. Pilot Road, Suite F, Los
12 Vegas, NV 89119.
13            10.       Upon information and belief, at all times material hereto, Defendant
14 Sassy Lash Supplies LLC is and has been an limited liability company existing
15 under and by virtue of the laws of the State of Nevada with an address at 385 E.
16 Pilot Road, Suite F, Los Vegas, NV 89119.
17            11.       Upon information and belief, at all times material hereto, Defendant
18 Sassy Lashes is and has been a corporation existing under and by virtue of the laws
19 of the State of Nevada with an address at 2560 St. Rose Parkway #100, Henderson,
20 NV 89074.
21            12.       The true names, identities and capacities, whether individual, associate,
22 corporate or otherwise, of Defendants DOES 1 through 10, inclusive, and each of
23 them (the “DOE Defendants”), are unknown to Plaintiff at this time, who therefore
24 sues the DOE Defendants by such fictitious names. When the true names and
25 capacities or participation of the DOE Defendants are ascertained, Plaintiff will
26 amend this complaint to assert the true names, identities and capacities. Plaintiff is
27 informed and believes and thereon alleges that each of the DOE Defendants sued
28 herein is responsible for the wrongful acts alleged herein, and is therefore liable to
     4846-3927-1075.1
                                                     3                                    Case No.
                                           ORIGINAL COMPLAINT
     Case 8:19-cv-01996 Document 1 Filed 10/18/19 Page 4 of 18 Page ID #:4




 1 Plaintiff in some manner for the events and happenings alleged in this complaint.
 2 Plaintiff is informed and believes and thereon alleges that at all times herein
 3 mentioned, the DOE Defendants were and are doing business and/or residing in this
 4 District.
 5                                  JURISDICTION AND VENUE
 6            13.       This is an action for trademark infringement arising under United
 7 States trademark law, 15 U.S.C. § 1051 et seq. (the “Trademark Act”). Thus, this
 8 Court has original jurisdiction over the subject matter of this action pursuant to 15
 9 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338. Subject matter jurisdiction over
10 Plaintiff’s related state and common law claims is proper pursuant to 28 U.S.C. §
11 1367 because the state claims are integrally related with the federal claims since
12 they arise from a common nucleus of operative facts and therefore administration of
13 the state law claims the federal claims furthers the interest of judicial economy.
14            14.       This Court has personal jurisdiction over Defendants because Plaintiff
15 is informed and believes, and on that basis alleges, that Defendants transact and do
16 business in this Judicial District and committed a tort in, or directed at, this District.
17            15.       The Central District of California is a proper venue pursuant to 28
18 U.S.C. § 1391(b)(1) and (2) because a substantial part of the events giving rise to
19 Plaintiff’s claims occurred in the Central District of California and a substantial part
20 of the events giving rise to the claim occurs in this District in which consumers are
21 likely to be confused by the infringing goods or services, or Defendant is advertising
22 or using infringing marks in this District.
23                                    FACTUAL ALLEGATIONS
24 Sassy Lash and Its Trademark
25            16.       Plaintiff is a first generation immigrant who has successfully pursued
26 her American dream for the last 14 years, pioneering classic and volume lash
27 techniques and becoming an expert in providing eyelash extensions as well as
28 providing expert training services to aspiring eyelash extension providers.
     4846-3927-1075.1
                                                     4                                    Case No.
                                           ORIGINAL COMPLAINT
     Case 8:19-cv-01996 Document 1 Filed 10/18/19 Page 5 of 18 Page ID #:5




 1            17.       In addition to providing eyelash extension and training services,
 2 Plaintiff also sells, among other things, artificial eyelashes, adhesives, and cosmetic
 3 preparations for eyelashes.
 4            18.       Plaintiff has owned and marketed her eyelash extension goods and
 5 services under the trademark SASSY LASH since at least 2005 (the “SASSY LASH
 6 Mark”) and has acquired broad common law rights in this trademark.
 7            19.       Plaintiff has engaged in extensive marketing and promotion of her
 8 goods and services using the SASSY LASH Mark, and had enjoyed significant sales
 9 and longevity in the industry.
10            20.       Such sales and longevity has generated significant brand recognition
11 and consumer goodwill--Plaintiff’s branded services and merchandise have been
12 praised and recognized in the cosmetics and beauty industry and through various
13 media, earning rave reviews and testimonials from customers and in 2016 receiving
14 the “People Love Us On Yelp” award from Yelp.com.
15            21.       On September 13, 2006 Plaintiff filed an application with the U.S.
16 Patent and Trademark Office (“USPTO”) for U.S. federal trademark registration of
17 the SASSY LASH Mark with Serial No. 78,973,318.
18            22.       On March 18, 2008, the USPTO granted Plaintiff’s application and
19 registered the SASSY LASH Mark on the Principal Register with Registration No.
20 3,398,613 (the “SASSY LASH® Mark”). A true and correct copy of the foregoing
21 registration is attached hereto as Exhibit A.
22            23.       The SASSY LASH® Mark is registered and active in the following
23 International Classes:
24                          IC 003. US 001 004 006 050 051 052. G & S: Adhesives for
25                            affixing false eyelashes, artificial eyelashes; cosmetic
26                            preparations for eyelashes.
27                          IC 035. US 100 101 102. G & S: On-line retail store services
28                            featuring eyelash extensions, artificial eyelashes; Promoting the
     4846-3927-1075.1
                                                     5                                      Case No.
                                           ORIGINAL COMPLAINT
     Case 8:19-cv-01996 Document 1 Filed 10/18/19 Page 6 of 18 Page ID #:6




 1                            goods and services of others by arranging for sponsors to affiliate
 2                            their goods and services with an awards program, a sports
 3                            competition and sporting activities; Providing consumer
 4                            information in the field of eyelash extensions, artificial
 5                            eyelashes.
 6                          IC 041. US 100 101 107. G & S: Arranging professional
 7                            workshops, training courses and training services in the field of
 8                            eyelash extensions, individual and strip artificial eyelashes,
 9                            adhesives and removers for attaching and removing artificial
10                            eyelashes, coating, implements and application for eyelash
11                            extensions; providing on-line educational workshops and training
12                            courses in the field of eyelash extensions.
13            24.       Section 7(b) of the Trademark Act, 15 U.S.C. § 1057(b), provides: “A
14 certificate of registration of a mark upon the principal register provided by this
15 chapter shall be prima facie evidence of the validity of the registered mark and of
16 the registration of the mark, of the owner’s ownership of the mark, and of the
17 owner’s exclusive right to use the registered mark in commerce on or in connection
18 with the goods or services specified in the certificate, subject to any conditions or
19 limitations stated in the certificate.”
20            25.       Plaintiff is the sole and exclusive owner of the SASSY LASH® Mark
21 as used in connection with eyelash extension goods and services, as well as all of the
22 goodwill associated therewith.
23            26.       The SASSY LASH® Mark is valid and incontestable. The registration
24 of the SASSY LASH® Mark was duly and lawfully issued, and since its date of
25 grant has been valid and subsisting and in full force and effect.
26            27.       Section 15 of the Trademark Act, 15 U.S.C. § 1065, provides in part
27 that, “the right of the owner to use such registered mark in commerce for the goods
28 or services on or in connection with which such registered mark has been in
     4846-3927-1075.1
                                                     6                                     Case No.
                                           ORIGINAL COMPLAINT
     Case 8:19-cv-01996 Document 1 Filed 10/18/19 Page 7 of 18 Page ID #:7




 1 continuous use for five consecutive years subsequent to the date of such registration
 2 and is still in use in commerce, shall be incontestable . . .”
 3            28.       An incontestable registration is “conclusive evidence of the validity of
 4 the registered mark.” 15 U.S.C. § 1115(b).
 5            29.       On November 1, 2013, the USPTO acknowledged that the Declaration
 6 of Incontestability Plaintiff filed for the SASSY LASH® Mark “meets the
 7 requirements of Section 15 of the Trademark Act, 15 U.S.C. § 1065.”
 8            30.       The USPTO’s acknowledgment means that Plaintiff’s registration of
 9 the SASSY LASH® Mark is “conclusive evidence of the validity of the registered
10 mark.” TMEP § 1605 (8th Ed. Oct. 2018).
11 Defendants’ Unlawful Activities
12            31.       Defendants operate several stores under the mark SASSY LASHES
13 which offer eye lash extension services.
14            32.       In particular, Defendants operate retail locations in Henderson, NV,
15 Summerlin, NV, Centennial Hills, NV and Phoenix, AZ.
16            33.       Defendants further maintain and operate at least three websites
17 marketing and promoting eyelash extension goods and services, including
18 www.sassylasheslv.com, which offers eyelash extension services,
19 www.sassylashsupplies.com, which offers eyelash supplies, and
20 www.sassylashclass.com, which offers classes and training courses.
21            34.       Upon information and belief, Defendants began marketing and selling
22 eyelash extension goods and services in 2017 or 2018 using marks confusingly
23 similar to Plaintiff’s mark SASSY LASH® Mark, including SASSY LASHES,
24 SASSY LASH SUPPLIES, and SASSY LASH CLASS (the “Infringing SASSY
25 LASH Marks”). True and correct copies of screenshots from Defendants’ websites
26 which show Defendants’ use of the Infringing SASSY LASH Marks is attached
27 hereto as Exhibit B.
28 Defendants’ Failed Attempts to Register Their Infringing Marks
     4846-3927-1075.1
                                                     7                                    Case No.
                                           ORIGINAL COMPLAINT
     Case 8:19-cv-01996 Document 1 Filed 10/18/19 Page 8 of 18 Page ID #:8




 1            35.       Upon information and belief, on September 17, 2019 Gardner filed a
 2 trademark application with the USPTO for U.S. federal trademark registration of the
 3 mark SASSY LASH SUPPLIES with Serial No. 88,620,677 in IC 003 for “Eyelash
 4 extensions; artificial eyelashes; cosmetic preparations for eyelashes; adhesives for
 5 affixing artificial eyelashes; cosmetic masks; non-medicated eyelash preparations,
 6 namely, eye mist” and alleging date of first use of the mark as June 1, 2018.
 7            36.       Upon information and belief, on September 17, 2019 Gardner filed a
 8 trademark application with the USPTO for U.S. federal trademark registration of the
 9 mark SASSY LASH SUPPLIES with Serial No. 88,620,684 in IC 008 for “Artificial
10 eyelash tweezers; cases for tweezers” and alleging date of first use of the mark as
11 June 1, 2018.
12            37.       Upon information and belief, on December 20, 2018 Jones, d/b/a Sassy
13 Lash Supplies LLC, filed a trademark application with the USPTO for U.S.
14 trademark registration of the mark SASSY LASH SUPPLIES with Serial No.
15 88,236,825 in IC 044 for “Eyelash extension services” and alleging date of first use
16 as November 1, 2018.
17            38.       On March 19, 2019, the USPTO sent Jones an Office Action regarding
18 his application for the mark SASSY LASH SUPPLIES refusing registration, inter
19 alia, because of a likelihood of confusion with Plaintiff’s SASSY LASH® Mark.
20            39.       On October 16, 2019, the USPTO issued an official Notice of
21 Abandonment because it did not receive a response to its March 19, 2019 Office
22 Action.
23            40.       Upon information and belief, on October 31, 2017 Gardner, d/b/a Sassy
24 Lashes, filed a trademark application for the mark SASSY LASHES with Serial No.
25 87,665,607 in IC 044 for “Eyelash extension services” and alleging date of first use
26 as October 30, 2015.
27            41.       On February 12, 2018 the USPTO sent Gardner an Office Action
28 regarding her application for the mark SASSY LASHES refusing registration, inter
     4846-3927-1075.1
                                                   8                                   Case No.
                                          ORIGINAL COMPLAINT
     Case 8:19-cv-01996 Document 1 Filed 10/18/19 Page 9 of 18 Page ID #:9




 1 alia, because of a likelihood of confusion with Plaintiff’s SASSY LASH® Mark.
 2            42.       On June 18, 2019, Gardner submitted a Response to the Office Action
 3 arguing, inter alia, that there was no likelihood of confusion because the parties’
 4 services and channels of trade were dissimilar.
 5            43.       On July 6, 2018, the USPTO issued a Suspension Letter suspending
 6 Gardner’s application for the mark SASSY LASHES pending registration or
 7 abandonment of prior-filed applications.
 8            44.       The July 6, 2018 Suspension Letter also states that the refusal to
 9 register because of a likelihood of confusion with Plaintiff’s SASSY LASH® Mark
10 is “continued and maintained.”
11 Defendants’ Attempts to Secure Rights in Plaintiff’s SASSY LASH® Mark
12            45.       In an apparent attempt to try and overcome the rejections of the
13 Defendants’ trademark applications, Gardner contacted Plaintiff, initially pretending
14 to be a potential customer.
15            46.       After revealing Gardner’s deception, Defendants asked Plaintiff if she
16 would enter into a coexistence agreement with them.
17            47.       Plaintiff refused Defendants’ request to enter into a coexistence
18 agreement.
19            48.       Defendants then offered to purchase Plaintiff’s SASSY LASH® Mark.
20            49.       Plaintiff again refused Defendants’ offer.
21            50.       Apparently frustrated about Plaintiff’s refusals, Defendants initiated a
22 cancellation proceeding with the USPTO in an underhanded attempt to cancel
23 Plaintiff’s conclusively valid registration for her SASSY LASH® Mark.
24 Plaintiff Has Suffered Substantial Harm as a Result of Defendants’ Conduct
25            51.       Upon information and belief, Plaintiff alleges that at all relevant times,
26 Defendants were aware of Plaintiff’s proprietary interest in the trademark associated
27 with Plaintiff’s SASSY LASH® Mark and willfully and intentionally infringed
28 upon Plaintiff’s trademark.
     4846-3927-1075.1
                                                      9                                      Case No.
                                            ORIGINAL COMPLAINT
  Case 8:19-cv-01996 Document 1 Filed 10/18/19 Page 10 of 18 Page ID #:10




 1            52.       Plaintiff has requested that Defendants stop their use of the Infringing
 2 SASSY LASH Marks in Defendants’ marketing, promotion, and distribution, as
 3 such uses clearly infringe upon Plaintiff’s exclusive rights in her SASSY LASH®
 4 Mark.
 5            53.       To date, Defendants have refused to comply with Plaintiff’s requests.
 6            54.       Defendants’ continuing and willful infringement has caused actual
 7 consumer confusion and is likely to result in more confusion in the future. For
 8 example, Plaintiff has received complaints and other inquiries from purchasers of
 9 Defendants’ products. A true and correct copy of an email Plaintiff received from
10 one such customer is attached hereto as Exhibit C.
11            55.       Upon information and belief, Defendant’s continuing and willful
12 infringement has further resulted in reduced attendance at Plaintiff’s classes and
13 workshops. As a direct result, Plaintiff has lost sales and brand recognition.
14            56.       Defendants’ continuing and willful interference with and their attempts
15 to impermissibly undermine Plaintiff’s conclusively valid and exclusive trademark
16 rights in her SASSY LASH® Mark has also caused Plaintiff to suffer unnecessary
17 costs in connection with defending her conclusive rights before the Trademark Trial
18 and Appeal Board.
19            57.       Defendants’ conduct is deliberate and intentional and is specifically
20 intended to enrich Defendants, while causing harm and damage to Plaintiff at her
21 direct expense.
22                                    FIRST CLAIM FOR RELIEF
23        (Infringement of a Registered Trademark Under 15 U.S.C. §§ 1114(1)(a))
24            58.       Plaintiff repeats and realleges the allegations set forth in the preceding
25 Paragraphs as though fully set forth herein.
26            59.       Defendants have used in commerce the SASSY LASH® Mark, as well
27 as variations thereon, including, but not limited to, the Infringing SASSY LASH
28 Marks.
     4846-3927-1075.1
                                                     10                                     Case No.
                                            ORIGINAL COMPLAINT
  Case 8:19-cv-01996 Document 1 Filed 10/18/19 Page 11 of 18 Page ID #:11




 1            60.       Defendants were not permitted or authorized to use Plaintiff’s SASSY
 2 LASH® Mark on or in connection with Defendants’ goods or services.
 3            61.       Defendants’ use of the Infringing SASSY LASH Marks is likely to
 4 cause confusion with respect to the source and origin of Defendants’ products and
 5 business and is likely to cause confusion or mistake and to deceive consumers as to
 6 the affiliation, connection, or association of Plaintiff with Defendants and/or the
 7 marketing or sale of its products.
 8            62.       As set forth more fully in Paragraph 54, Defendants’ use of the
 9 Infringing SASSY LASH Marks has actually caused confusion with respect to the
10 source and origin of Defendants’ products and business, as consumers have falsely
11 assumed that Defendants’ products and business are affiliated with or connected to
12 Plaintiff or vice versa.
13            63.       Defendants’ unauthorized uses of the Infringing SASSY LASH Marks
14 constitutes willful infringement of Plaintiff’s SASSY LASH® Mark in violation of
15 Section 32 of the Trademark Act, 15 U.S.C. § 1114.
16            64.       Defendants’ use of the Infringing SASSY LASH Marks was made with
17 full knowledge of Plaintiff’s prior and extensive use of her SASSY LASH® Mark,
18 and, upon information and belief, was done with the conscious, willful, and
19 deliberate intent to divert to Defendants the benefit of the reputation and goodwill
20 symbolized by the SASSY LASH® Mark, which belongs exclusively to Plaintiff.
21            65.       Defendants acts as aforesaid were committed with knowledge that their
22 use of the SASSY LASH® Mark was intended to cause confusion, mistake, or to
23 deceive.
24            66.       As a direct and proximate result of Defendants’ willful and wrongful
25 acts, Plaintiff has suffered, and continues to suffer, immediate and irreparable injury
26 to Plaintiff and to her goodwill and reputation. Unless enjoined by this Court,
27 Defendants will continue to use marks confusingly similar to Plaintiff’s SASSY
28 LASH® Mark, causing irreparable damage to Plaintiff and confusing the public.
     4846-3927-1075.1
                                                    11                                    Case No.
                                           ORIGINAL COMPLAINT
  Case 8:19-cv-01996 Document 1 Filed 10/18/19 Page 12 of 18 Page ID #:12




 1            67.       Plaintiff has no adequate remedy at law.
 2            68.       Plaintiff is entitled to injunctive relief pursuant to 15 U.S.C. § 1116
 3 against Defendants, their officers, agents, and employees, and all persons acting in
 4 concert with Defendants, from engaging in further acts of trademark infringement.
 5            69.       In addition to a permanent injunction, Plaintiff is further entitled to all
 6 other remedies available under the Trademark Act, including, but not limited to, the
 7 recovery of damages from Defendants jointly and severally pursuant to 15 U.S.C. §
 8 1117, as Defendants’ infringing actions are willful. Damages recoverable include (1)
 9 Defendants’ profits, (2) treble damages, (3) disgorgement of profits, and (4) costs
10 and attorney’s fees associated with this action in an amount to be proven at trial but
11 in no event less than $75,000.
12                                  SECOND CLAIM FOR RELIEF
13                          (Misrepresentation, False Designation of Origin,
14          False Advertising, and Unfair Competition Under 15 U.S.C. § 1125(a))
15            70.       Plaintiff repeats and realleges the allegations set forth in the preceding
16 Paragraphs as though fully set forth herein.
17            71.       Defendant’s use of Plaintiff’s SASSY LASH® Mark and slight
18 variations in the form of the Infringing SASSY LASH Marks, as well as
19 Defendants’ other actions as alleged herein constitutes use of Plaintiff’s SASSY
20 LASH® Mark in commerce.
21            72.       Such use creates a false and misleading suggestion that such goods and
22 services originate with, or are sponsored, endorsed, or authorized, by Plaintiff.
23            73.       Defendants’ unauthorized use of Plaintiff’s SASSY LASH® Mark and
24 slight variations in the form of the Infringing SASSY LASH Marks constitutes a
25 false designation of origin, false or misleading description, and/or a
26 misrepresentation of fact which is likely to cause confusion, mistake or deceive as to
27 whether Plaintiff had anything to do with the origin, sponsorship, or approval of the
28 goods, services or commercial activities of Defendants, in violation of 15 U.S.C.
     4846-3927-1075.1
                                                      12                                     Case No.
                                            ORIGINAL COMPLAINT
  Case 8:19-cv-01996 Document 1 Filed 10/18/19 Page 13 of 18 Page ID #:13




 1 §1125(a).
 2            74.        Defendants have similarly violated 15 USC §1125(a) in that their
 3 commercial advertising or promotion using Plaintiff’s SASSY LASH® Mark and
 4 slight variations in the form of the Infringing SASSY LASH Marks constitutes
 5 unfair competition and false designation of origin in that Defendants’ conduct
 6 misrepresents the nature, characteristics, qualities, and/ or origin of Defendants’
 7 goods, services, and commercial activities.
 8            75.        As a direct and proximate result of Defendants’ willful and wrongful
 9 acts, Plaintiff has suffered, and continues to suffer, immediate and irreparable injury
10 to Plaintiff and to her goodwill and reputation. Unless enjoined by this Court,
11 Defendants will continue to use marks confusingly similar to Plaintiff’s SASSY
12 LASH® Mark, causing irreparable damage to Plaintiff and confusing the public.
13            76.        Plaintiff has no adequate remedy at law.
14            77.        Plaintiff is entitled to injunctive relief pursuant to 15 U.S.C. § 1116
15 against Defendants, their officers, agents, and employees, and all persons acting in
16 concert with Defendants, from engaging in further acts of trademark infringement.
17            78.        In addition to a permanent injunction, Plaintiff is further entitled to all
18 other remedies available under the Trademark Act, including, but not limited to, the
19 recovery of damages from Defendants jointly and severally pursuant to 15 U.S.C. §
20 1117, as Defendants’ infringing actions are willful. Damages recoverable include (1)
21 Defendants’ profits, (2) treble damages, (3) disgorgement of profits, and (4) costs
22 and attorney’s fees associated with this action in an amount to be proven at trial but
23 in no event less than $75,000.
24                                    THIRD CLAIM FOR RELIEF
25                      (Common Law False Advertising and Unfair Competition)
26            79.        Plaintiff repeats and realleges the allegations set forth in the preceding
27 Paragraphs as though fully set forth herein.
28            80.        Defendants’ use of Plaintiff’s SASSY LASH® Mark and slight
     4846-3927-1075.1
                                                       13                                     Case No.
                                             ORIGINAL COMPLAINT
  Case 8:19-cv-01996 Document 1 Filed 10/18/19 Page 14 of 18 Page ID #:14




 1 variations in the form of the Infringing SASSY LASH Marks constitutes material
 2 false statements of fact concerning Defendants’ affiliation, connection with, or
 3 sponsorship by Plaintiff.
 4            81.       Defendants knew or should have known that their use of Plaintiff’s
 5 SASSY LASH® Mark and slight variations in the form of the Infringing SASSY
 6 LASH Marks is likely to mislead or confuse consumers.
 7            82.       Defendants’ false statements have actually deceived third parties or
 8 have a tendency to deceive a substantial portion of the marketplace.
 9            83.       Defendants’ deception is material because it causes, or tends to cause
10 the consuming public to wrongfully believe that Defendants’ goods or services are
11 affiliated, connected, or sponsored by Plaintiff when they are not.
12            84.       Through their advertising, Defendants have caused false statements to
13 enter interstate commerce.
14            85.       Defendants’ false advertising violates the common law.
15            86.       Plaintiff has been damaged by Defendants willful misconduct in an
16 amount to be proven at trial.
17                                  FOURTH CLAIM FOR RELIEF
18 (Unfair Competition Under Cal. Bus. & Prof. Code § 17200 and Common Law)
19            87.       Plaintiff repeats and realleges the allegations set forth in the preceding
20 Paragraphs as though fully set forth herein.
21            88.       Cal. Bus. & Prof. Code § 17200, et seq., states that unfair competition
22 shall mean and include any “unlawful, unfair or fraudulent business act or practice.”
23            89.       Defendants’ actions as alleged herein constitute unlawful business acts
24 and/or practices under Cal. Bus. & Prof. Code § 17200, et seq. and the common law.
25            90.       Defendant’s conduct constitutes unfair business acts and/or practices
26 because Defendants have unfairly used and infringed Plaintiff’s SASSY LASH®
27 Mark in contravention of the Trademark Act while engaging in a business practice.
28            91.       Defendants’ conduct constitutes fraudulent business acts and practices
     4846-3927-1075.1
                                                     14                                     Case No.
                                            ORIGINAL COMPLAINT
  Case 8:19-cv-01996 Document 1 Filed 10/18/19 Page 15 of 18 Page ID #:15




 1 because Defendants have deceptively and unfairly marketed, advertised, sold, and/or
 2 distributed products under trademarks that are confusingly similar to Plaintiff’s
 3 SASSY LASH® Mark.
 4            92.       As a direct and proximate result of Defendants’ willful and wrongful
 5 acts, Plaintiff has suffered, and continues to suffer, immediate and irreparable injury
 6 to Plaintiff and to her goodwill and reputation. Unless enjoined by this Court,
 7 Defendants will continue to use marks to deceptively and unfairly market, advertise,
 8 and promote their business, causing irreparable damage to Plaintiff and confusing
 9 the public.
10            93.       Plaintiff has no adequate remedy at law.
11            94.       Plaintiff is entitled to injunctive relief, restraining Defendants, their
12 officers, agents, and employees, and all persons acting in concert with Defendants,
13 from engaging in further acts of unfair competition.
14            95.       In addition to a permanent injunction, Plaintiff is further entitled to
15 recover from Defendants the actual damages that it has sustained and/or is likely to
16 sustain as a result of Defendants’ wrongful acts of unfair competition in an amount
17 to be proven at trial but in no event less than $75,000.
18            96.       Plaintiff is further entitled to recover from Defendants the gains,
19 profits, and advantages that Defendants have obtained as a result of its wrongful acts
20 of unfair competition in an amount to be proven at trial but in no event less than
21 $75,000.
22            97.       Due of the willful nature of Defendant’s wrongful acts, Plaintiff is
23 entitled to an award of punitive damages.
24                                    FIFTH CLAIM FOR RELIEF
25                                         (Unjust Enrichment)
26            98.       Plaintiff repeats and realleges the allegations set forth in the preceding
27 Paragraphs as though fully set forth herein.
28            99.       The egregious and illegal acts of Defendants as described above
     4846-3927-1075.1
                                                      15                                      Case No.
                                            ORIGINAL COMPLAINT
  Case 8:19-cv-01996 Document 1 Filed 10/18/19 Page 16 of 18 Page ID #:16




 1 constitute misappropriation of Plaintiff’s valuable trademark.
 2            100. As a direct and proximate result of Defendants’ misappropriation of
 3 Plaintiff’s SASSY LASH® Mark, Defendants received a benefit they otherwise
 4 would not have received in the form of increased profits and goodwill at Plaintiff’s
 5 expense.
 6            101. Defendants have been unjustly enriched in an amount to proven at trial.
 7            102. Defendant’s retention of monies gained through its deceptive business
 8 practices and infringements would serve to unjustly enrich Defendants and would be
 9 contrary to the interests of justice.
10                                SIXTH CLAIM FOR RELIEF
11                 (Tortious Interference with Prospective Economic Advantage)
12            103. Plaintiff repeats and realleges the allegations set forth in the preceding
13 Paragraphs as though fully set forth herein.
14            104. Plaintiff is engaged in an economic relationship with her customers and
15 prospective customers in connection with her branded services and merchandise.
16            105. Defendants have knowledge of Plaintiff’s SASSY LASH® Mark and
17 related information, and the existence of relationships between customers and
18 Plaintiff.
19            106. By using Plaintiff’s SASSY LASH® Mark and the Infringing SASSY
20 LASH Marks in commerce, Defendants intended to disrupt Plaintiff’s relationships
21 with her customers or knew that such disruption was certain or substantially certain
22 to occur.
23            107. As a direct and proximate result of Defendants’ willful and wrongful
24 acts, Plaintiff has suffered, and continues to suffer, immediate and irreparable injury
25 to Plaintiff and to her goodwill and reputation, and has been deprived, and will
26 continue to be deprived, of sales and business that would have otherwise been
27 available to Plaintiff if not for Defendants’ interference.
28
     4846-3927-1075.1
                                                 16                                    Case No.
                                        ORIGINAL COMPLAINT
  Case 8:19-cv-01996 Document 1 Filed 10/18/19 Page 17 of 18 Page ID #:17




 1            108. These acts were committed with the intent to injure and Plaintiff’s
 2 current and future business expectancies with customers and consumers and were
 3 and are a substantial factor in causing Plaintiff’s harm.
 4                                      PRAYER FOR RELIEF
 5            WHEREFORE, Plaintiff respectfully requests judgment as follows:
 6                      (a)   On Plaintiff’s First Claim, injunctive relief, as well as damages
 7 in an amount to be proven at trial for trademark infringement under 15 U.S.C. §
 8 1114(a);
 9                      (b)   On Plaintiff’s Second Claim, injunctive relief, as well as
10 damages in an amount to be proven at trial for false designation of origin under 15
11 U.S.C. §1125(a);
12                      (c)   On Plaintiff’s Third Claim, injunctive relief, as well as damages
13 to be proven at trial for common law false advertising and unfair competition;
14                      (d)   On Plaintiff’s Fourth Claim, injunctive relief, as well as damages
15 in an amount to be proven at trial for unfair, fraudulent, and illegal business
16 practices under Cal. Bus. & Prof. Code § 17200;
17                      (e)   On Plaintiff’s Fifth Claim, disgorgement of Defendants’ profits
18 under 15 U.S.C. § 1117(a) and the common law;
19                      (f)   On Plaintiff’s Sixth Claim, injunctive relief, as well as damages
20 in an amount to be proven at trial for tortious interference with prospective
21 economic relations;
22                      (g)   an order requiring that Defendants provide complete accountings
23 and for equitable relief, including that Defendants disgorge and return or pay their
24 ill-gotten gains obtained from the illegal transactions entered into and or pay
25 restitution, including the amount of monies that should have been paid if Defendants
26 complied with their legal obligations, or as equity requires;
27                      (h)   an order that an asset freeze or constructive trust be imposed
28 over all monies and profits in Defendant’s possession which rightfully belong to
     4846-3927-1075.1
                                                    17                                     Case No.
                                           ORIGINAL COMPLAINT
  Case 8:19-cv-01996 Document 1 Filed 10/18/19 Page 18 of 18 Page ID #:18




 1 Plaintiff;
 2                      (i)   destruction of the infringing articles in Defendant’s possession
 3 under 15 U.S.C. § 1118;
 4                      (j)   awarding Plaintiff her costs and attorney’s fees in this action; and
 5                      (k)   entering such other relief to which Plaintiff may be entitled as a
 6 matter of law or equity, or which this Court determines to be just and proper.
 7                                 DEMAND FOR A JURY TRIAL
 8            Pursuant to Rule 38 of the Federal Rules of Civil Procedure and Local Civil
 9 Rule 38-1, Plaintiff hereby demands a jury trial on all issues so triable.
10
11
12 DATED: October 18, 2019                     MANNING & KASS
                                               ELLROD, RAMIREZ, TRESTER LLP
13
14
15                                                        /s/ Roland Tong
16                                                  Roland Tong
                                                    Attorneys for Plaintiff
17
18
19
20
21
22
23
24
25
26
27
28
     4846-3927-1075.1
                                                    18                                     Case No.
                                           ORIGINAL COMPLAINT
